Citation Nr: 1700765	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  13-20 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for an anxiety disorder, not otherwise specified.

2.  Entitlement to service connection for a thoracolumbar spine disability.  

3.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to May 1991, and is a recipient of the Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board is of the opinion that additional development is required before the claims on appeal are decided.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In September 2010 the Veteran underwent a VA spine examination.  At that time, he was diagnosed with a lumbar strain.  However, the examiner stated he could not proffer a medical opinion as to the etiology of the Veteran's back disability without resort to speculation, because he found the Veteran's documentation insufficient.  The examiner also pointed to a lack of "chronicity."  The examiner appears to have ignored the Veteran's competent report of ongoing back pain and spasms since his fall in Okinawa, Japan.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Based on the foregoing inadequacies, the Board finds the opinion insufficient.  As such, a new VA examination and medical opinion is needed prior to final adjudication of this issue. 

With respect to the Veteran's claim for an increased rating for his psychiatric disorder, the Board notes that in his initial September 2010 VA examination, he was diagnosed with an anxiety disorder.  However, since that time the Veteran has been diagnosed with posttraumatic stress disorder (PTSD) by both his private psychiatric provider and a December 2015 VA examiner.  The Board also notes Veterans Benefits Administration's Training Letter dated in January 2009, which instructs that, "when a mental disorder is present, state, or ask the mental disorders examiner to state, to the extent possible, which emotional/behavioral signs and symptoms are part of a co-morbid mental disorder and which represent residuals of TBI."  See Veterans Benefits Administration Training Letter 09-01 (Jan. 21, 2009).  

During the Veteran's September 2010 and December 2015 VA TBI examinations, several physical, cognitive, and emotional/behavioral facets were found to have been impaired.  In particular, the examiner stated the Veteran reported mild impairment of memory, attention, concentration, and executive functions; mildly impaired judgment; occasional disorientation; subjective impairments including, headaches, vertigo, balance issues, photophobia, and phonophobia; and neurobehavioral impairments that included mood swings and irritability.  

However, in a December 2015 VA PTSD examination, the psychiatrist cursorily stated mental health accounts for attention and concentration impairments.  The Board finds this medical opinion woefully deficient.  Based on these insufficiencies, the Board finds an addendum medical opinion is necessary in order to ensure the Veteran's disability is appropriately evaluated under all relevant diagnostic criteria.  In this regard, the RO or AMC should obtain a medical opinion relative to all potential comorbid manifestations as instructed by Training Letter 09-01 from the December 2015 VA PTSD examiner.  The examiner should be instructed to comment on each and every positively affected facet indicated in the Veteran's TBI examinations, e.g. memory, motor activity, visual spatial orientation, etc. 

Finally, the Board observes that the Veteran has not been afforded a VA examination relative to his claim for sleep apnea.  The Board notes that a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  In this regard, the Board notes the Veteran underwent a polysomnogram sleep study in February 2006; however, that study has not been obtained and associated with the record.  A review of other clinical notes from the Salisbury VAMC indicate a potential diagnosis of an upper airway resistance syndrome.  Although the Veteran's STRs do not show treatment for a sleep disorder, his representative has asserted his official military personnel file (OMPF) may reveal evidence of symptom manifestation in service, such as daytime drowsiness and inattentiveness.  In addition, the Veteran's representative has asserted there may be a secondary causal relationship between the Veteran's sleep disorder and either his PTSD or TBI.  Based on the foregoing, the Board finds additional development and a VA examination with medical opinion is necessary prior to final adjudication of this claim.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Specifically, the Veteran's February 2006 polysomnogram should be obtained and associated with the file, in addition to any ongoing medical records not currently associated with the electronic claims file. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or AMC should request from the National Personnel Record Center (NPRC), or other appropriate source, the Veteran's complete official military personnel file (OMPF).  If the requested records are deemed unavailable, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) and M21-1, Part III, Subpart iii, Chapter 2, Section C and D.

2.  The RO or the AMC should also undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to specifically include the Veteran's February 2006 polysomnogram report.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, the RO or the AMC should afford the Veteran a VA examination, by a physician who has not previously provided an opinion in this case, to address the etiology of his claimed thoracolumbar spine disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's thoracolumbar spine disability originated in or is otherwise etiologically related to his active duty service.  

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements as they relate to his reports of an injury sustained in Okinawa, as well as his reports of ongoing pain and muscle spasms. 

If the examiner is unable to provide any required opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question presented.   

4.  The RO should also obtain a VA medical opinion in accordance with the directives of Training Letter 09-01 from the December 2015 VA PTSD examiner.

The RO should review the Veteran's TBI examination reports and ask the examiner to comment on each positively affected facet noted in those reports, to specifically include: 

a)  mildly impaired memory, attention, concentration, executive functions;

b)  mildly impaired judgment; 

c)  occasional disorientation; 

d)  headaches; 

e) vertigo/balance issues;

f)  photophobia;

g) phonophobia; 

h)  mood swings; and 

i)  irritability

The examiner must state whether the Veteran's manifestations are attributable to his psychiatric disorder, TBI, or whether attribution to one or the other is impossible.  The examiner must also provide a complete rationale for each attribution made.  

If the examiner is unable to provide any required opinion, he should explain why.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The RO or AMC must also afford the Veteran a VA examination by an examiner with sufficient expertise to address the etiology of the Veteran's claimed sleep disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether the Veteran's sleep disorder at least as likely as not (a 50 percent probability or greater): 

a)  originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his reports of drowsiness and inattentiveness in service; 

b)  was caused by his service-connected PTSD with anxiety; 

c)  was permanently worsened by his service-connected PTSD with anxiety; 

d)  was caused by his service-connected TBI; or 

e)  was permanently worsened by his service-connected TBI. 

The examiner must provide a complete rationale for all proffered opinions.  In this respect, the examiner must discuss and consider the Veteran's competent lay statements.

6.  The RO or the AMC should also undertake any additional development deemed necessary.

7.  After completion of the above, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




